                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

DELAINE SMITH, BRIAUNA BOSWORTH,
SHARRONA BRIGHTMAN, and
ELIZABETH MULRONEY

      Plaintiffs,

vs.                                                    Case No.: 3:20-cv-00629

SHERIFF MIKE WILLIAMS,
in his official capacity as Sheriff of the
Consolidated City of Jacksonville, Florida,
J.H. WING, individually; F. CANNADAY, individually;
DD. STUHR, individually; and C.S. JOHN, individually.

    Defendant.
___________________________________
                    PLAINTIFFS’ NOTICE REGARDING PLAINTIFFS’
                      MOTION FOR PRELIMINARY INJUNCTION
        Plaintiffs, by and through undersigned counsel, and pursuant to this Court’s Order entered

on July 24, 2020, file this notice regarding their intentions to protest on the sixtieth anniversary of

Ax Handle Saturday and the pertinent details of those protests. (Doc. 35). In response to the Court’s

order, Plaintiffs proffer the following information:

        1.      On July 23, 2020, President Trump abruptly cancelled the portions of the

Republican National Convention (RNC) scheduled to occur in Jacksonville, Florida from August

21, 2020 to August 27, 2020.

        2.      On July 24, 2020, this Court entered an Order directing the Plaintiffs to provide the

court with information as to whether they will protest on Ax-Handle Saturday, and if so all

pertinent details of that protest. (Doc. 35 at 2).
       3.      In response to the Court’s first inquiry, all Plaintiffs intend to protest on Ax-Handle

Saturday.

       4.      In response to the Court’s second inquiry, given the sudden cancellation of the RNC

in Jacksonville, the details of the protests being planned on that day are still being coordinated and

modified. However, the undersigned has reached out to activists, organizers and community

leaders in Jacksonville to provide as accurate and detailed a picture of the events scheduled to

occur that day as the circumstances allow.

       5.      The undersigned spoke with Rodney Lawrence Hurst, Sr. a civil rights activist and

historian1 who is coordinating two events in commemoration of Ax-Handle Saturday.

       6.      Mr. Hurst stated that events are held every year to commemorate the anniversary

of Ax-Handle Saturday, with the ten-year anniversaries being “major commemorations” that tend

to feature more involved presentations and draw larger crowds.

       7.      The first event scheduled on the 60th Anniversary of Axe-Handle Saturday will be

held in Heming Park from 11:00 a.m. to 4:00 p.m. The purpose of the gathering is to commemorate

the events that occurred in Hemming Park sixty years ago. Specifically, on August 27, 1960 a

group of student protestors were conducting sit-ins, asking to be served at segregated lunch

counters at Woolworths, Morrison’s Cafeteria, and other eateries in downtown Jacksonville. A

group of 200 middle-aged and older white men gathered in Hemming Park armed with baseball


       1
         Mr. Hurst is the author of two award-winning books on the topics of Black history and
racism in Jacksonville, It was Never about a Hot Dog and a Coke!, a personal account of the 1960
sit-in demonstrations in Jacksonville, Florida and the events of Ax-Handle Saturday and Unless
WE Tell It…It Never Gets Told!, which deals with Black History, Jacksonville Civil Rights
History, and Confronting Racism. He has also written a third book published today, Never Forget
Who You Are: Conversations About Racism and Identity Development. Mr. Hurst is one of, if not
the, foremost experts on Ax-Handle Saturday and has often taken leadership roles in organizing
gatherings commemorating the event, including the upcoming commemorations of Ax-Handle
Saturday’s 60th anniversary.

                                                  2
bats and ax handles and attacked the protestors conducting sit-ins. The mob then began attacking

all African-Americans on sight. The police did not provide protection to the young protestors

conducting sit-ins or intervene when the protestors were attacked. Rather the police only

intervened once a group of black youths who called themselves “the Boomerangs” interceded to

protect the protestors.

       8.      The purpose of the event is to commemorate the protests and violence in response

thereto that occurred on that day and to inform the public as to what happened in Hemming park

sixty years ago. Mr. Hurst characterizes the 60th Anniversary gathering as a commemoration of

the protests that occurred on Ax-Handle Saturday, rather than a protest in and of itself. The event

will feature a program including videos and speakers who will be broadcast on five large screens

and loudspeakers.

       9.      In order to effectively observe social-distancing, the event organizers are limiting

attendance in Heming Park to 300 attendees, which such attendees encouraged to wear masks and

masks will be provided. However, the event organizers are not seeking to limit the number of

people who can gather to participate in the commemoration on the public walkways outside of

Heming Park. The organizers of the event are seeking to have the streets adjoining Heming Park

blocked off in anticipation of such attendees congregating outside the park.

       10.     The second event scheduled to commemorate the 60th Anniversary of Axe-Handle

Saturday is scheduled to take place at the Hope and History Mural located on the corner of Jessie

St. and A. Phillip Randolph Boulevard and is scheduled to occur from 5:00 p.m. to 8:00 p.m. This

event will involve a number of speakers speaking on a stage. This event has been permitted with

an expected attendance of 100 persons gathered in a smaller space than Heming Park, but the actual

number of persons who will attend is unknown and will not be known until it takes place.



                                                3
       11.     In addition to the events planned to commemorate the 60th Anniversary of Axe-

Handle Saturday, there are also protests being planned that day to protest the current systemic

racism and injustices committed against Black people in Jacksonville and the United States.

       12.     Prior to the RNC’s cancellation, local organizations affiliated with the Black Lives

Matter movement were in the process of planning a number of marches and protest on Axe-Handle

Saturday. The undersigned spoke with one of the leaders of Black Lives Matter-Jacksonville,

Florida to determine how the RNC’s cancellation affected those plans.

       13.     The Black Lives Matter-Jacksonville, Florida Facebook group currently has 3,068

members. This group was involved in coordinating and supporting the protests on May 31, 2020

with medics and other supplies.

       14.     According to the leaders of Black Lives Matter-Jacksonville, the cancellation of the

RNC has not changed their plans to hold protests on August 27. Given the RNC’s withdrawal from

Jacksonville, the time and locations of those protests are still being decided.

       15.     It is inherently difficult to quantify the number of individuals who will be present

at these events. However, given the current racial climate in the United States and Jacksonville,

Plaintiffs expect attendance at the commemorations and protests being held on the anniversary of

Ax-Handle Saturday to be high.

       16.     Plaintiffs intend to participate in the above-described, commemorations and

protests to be held on Axe-Handle Saturday’s anniversaries. Given the Jacksonville Sheriff’s

Office’s prior constitutional violations against them and others during the protests held on May

31, 2020, they fear that their participation in Axe-Handle Saturday events and future protests

leading into the highly-contentious 2020 Presidential election will result in further unlawful

dispersal orders, arrests, and uses of force against them.



                                                  4
                                           Respectfully submitted,

                                                 /s/ Matthew R. Kachergus
                                                 /s/ Jesse B. Wilkison
                                           Wm. J. Sheppard, Esquire
                                           Florida Bar No.: 109154
                                           Elizabeth L. White, Esquire
                                           Florida Bar No.: 314560
                                           Matthew R. Kachergus, Esquire
                                           Florida Bar No.: 503282
                                           Bryan E. DeMaggio, Esquire
                                           Florida Bar No.: 55712
                                           Jesse B. Wilkison, Esquire
                                           Florida Bar No.: 118505
                                           Camille E. Sheppard, Esquire
                                           Florida Bar No.: 124518
                                           Sheppard, White, Kachergus, DeMaggio & Wilkison, P.A.
                                           215 Washington Street
                                           Jacksonville, Florida 32202
                                           Telephone:     (904) 356-9661
                                           Facsimile:     (904) 356-9667
                                           Email:         sheplaw@sheppardwhite.com
                                           COUNSEL FOR PLAINTIFFS

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been furnished via the CM-ECF

System which will send a notice of electronic filing to Dexter Davis, Esquire,

dvdavis@35davis.com, Jesse N. Driecer, Esquire, jesse@tassonelaw.com, Stephen Powell,

Esquire, spowell@coj.net, and Mary Margaret Giannini, Esquire, mgiannini@coj.net, and

Paul Daragjati, Esquire, paul@daragjatilaw.com, this 29th day of July 2020.


                                        /s/ Matthew R. Kachergus
                                        /s/ Jesse B. Wilkison
                                   ATTORNEY




                                             5
